Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                                        Sep 12 2013, 5:54 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

LEANNA WEISSMANN                                   GREGORY F. ZOELLER
Lawrenceburg, Indiana                              Attorney General of Indiana

                                                   CYNTHIA L. PLOUGHE
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

ADOLFO LOPEZ,                                      )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )        No. 15A05-1302-CR-51
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE DEARBORN CIRCUIT COURT
                         The Honorable James D. Humphrey, Judge
                              Cause No. 15C01-1209-FC-89



                                       September 12, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                       Case Summary

       Adolfo Lopez brings an interlocutory appeal from the trial court’s denial of his motion

for recusal/change of judge. Lopez filed his motion claiming that Judge James D. Humphrey

is biased against him and in favor of Dearborn County Prosecutor Aaron Negangard.

Finding neither actual bias or prejudice nor the appearance of bias or prejudice, we affirm the

trial court’s denial of Lopez’s motion.

                               Facts and Procedural History

       On September 24, 2012, the State charged Lopez and 108 other individuals with

numerous nonviolent crimes involving a chain of Acapulco Mexican restaurants co-owned by

Lopez. Specifically, Lopez was charged with six class C felonies and four class D felonies.

The charges involved allegations of failure to properly report restaurant sales, failure to pay

state sales taxes, falsification of tax forms, and the use of false social security numbers. The

trial court set bond at $3,000,000 surety plus $250,000 cash. On October 31, 2012, Lopez

filed a motion to reduce bond alleging that his bond was unconstitutionally excessive and

contrary to Indiana Code Section 35-33-8-4(b). Following a hearing, the trial court denied

the motion to reduce bond. Lopez filed a notice of appeal to this Court regarding the bond

ruling on December 7, 2012. On appeal from the denial of the motion to reduce bond, this

Court concluded that the trial court abused its discretion in denying the motion for bond




                                               2
reduction. Accordingly, we reversed the trial court’s order by published opinion in Lopez v.

State, 985 N.E.2d 358 (Ind. Ct. App. 2013).1

        Just after the trial court denied the motion to reduce bond and prior to appealing that

ruling to this Court, on December 3, 2012, Lopez also filed a motion for recusal/change of

judge arguing that the trial judge presiding over his case, Judge Humphrey, should recuse

himself and appoint a special judge due to both actual bias and the appearance of bias.

Specifically, Lopez asserted that Judge Humphrey is and/or appears biased in favor of

Prosecutor Negangard because, in 2011, Negangard successfully prosecuted an unrelated

criminal case in which Judge Humphrey and his wife were the victims.2 Lopez noted that, on

the same date Judge Humphrey denied Lopez’s motion to reduce bond, Judge Humphrey

attended appellate oral argument in that criminal case. Appellant’s App. at 25.3 Lopez also

asserted that Negangard inappropriately used arrest and bond procedures in the current case

to force Lopez’s codefendants to waive their Fifth Amendment rights and give statements to

Negangard in exchange for release from jail and that Judge Humphrey “ceded control” to



        1
            Specifically, we reversed the trial court’s order and remanded with instructions for the trial court to
set a reasonable bond amount. However, after the trial court failed to immediately set a new bond due to
various circumstances, upon Lopez’s motion, we issued an emergency order on April 16, 2013, directing the
trial court to act on the bond issue or to set bond at $100,000 surety with a ten-percent cash option. The trial
court subsequently set bond as ordered.
        2
           Judge Humphrey, his wife, and a psychologist, were the victims of intimidation after an unhappy
divorce litigant from a case in which Judge Humphrey served as special judge began posting threatening
remarks on an internet blog. Negangard prosecuted and obtained convictions in that case, and we affirmed
some of those convictions on appeal. See Brewington v. State, 981 N.E.2d 585 (Ind. Ct. App. 2013), trans.
pending.
        3
            A different panel of this Court held oral argument in Brewington on November 21, 2012.



                                                        3
Negangard and acquiesced or participated in such inappropriate procedure. Id. at 16. The

trial court denied the motion for recusal/change of judge by written order on December 20,

2012. Upon Lopez’s request, the trial court certified its ruling for interlocutory appeal, and

this Court accepted jurisdiction on March 11, 2013. This appeal ensued. Additional facts

will be provided as necessary.

                                        Discussion and Decision

        Lopez’s request for recusal/change of judge was based upon, among other things,

Indiana Rule of Criminal Procedure 12.4 Criminal Rule 12(B) provides that a defendant may

request a change of judge for bias or prejudice by timely5 filing an affidavit that the judge has

a personal bias or prejudice against the defendant and that such request for change of judge


        4
           Similarly, Lopez’s motion cites Indiana Code Section 35-36-5-2, which provides that a defendant
and the State may obtain a change of judge under various circumstances including if the judge is “biased or
prejudiced against the moving party and that the moving party cannot obtain a fair trial before the judge” or if
the judge “should be disqualified for any other cause.” A motion made under this section “must be verified or
accompanied by an affidavit specifically stating facts showing that at least one (1) of these causes exists” and
must be filed within the time limitations specified in the Indiana Rules of Criminal Procedure. Ind. Code § 35-
36-5-2.
        5
           We are unpersuaded by the State’s contention on appeal that we must affirm the trial court’s denial
of Lopez’s motion for change of judge because the motion was untimely filed. An application for change of
judge shall be filed within thirty days of the initial hearing. Ind. Criminal Rule 12(D)(1). However, if the
applicant first obtains knowledge of the cause for change after the thirty-day period, the applicant may file a
verified application specifically alleging when the cause was first discovered, how it was discovered, the fact
showing the cause for a change, and why such cause could not have been discovered before by the exercise of
due diligence. Ind. Criminal Rule 12(D)(2). Lopez’s initial hearing occurred on September 25, 2012, but he
did not file his motion for change of judge until December 3, 2012, more than two months later. However,
Lopez specifically alleged in his motion that he did not learn of some of the grounds for a change until
November 28, 2012, and he gave specific reasons for why he could not have discovered those grounds earlier
in the exercise of due diligence. Therefore, Lopez sufficiently complied with the requirements of Criminal
Rule 12, and the trial court properly exercised its discretion to consider the belated motion. See Smith v. State,
477 N.E.2d 857, 864 (Ind. 1985) (Criminal Rule 12 requires a specific factual and explanatory statement for
belated motions to be proper).




                                                        4
“shall be granted if the historical facts recited in the affidavit support a rational inference of

bias or prejudice.” “Adjudicating a request for change of judge based on Rule 12(B) requires

an objective, not subjective legal determination by the judge, who is ‘to examine the

affidavit, treat the facts recited in the affidavit as true, and determine whether these facts

support a rational inference of bias or prejudice.”’ Voss v. State, 856 N.E.2d 1211, 1216 (Ind.

2006) (quoting Sturgeon v. State, 719 N.E.2d 1173, 1181 (Ind. 1999)). The law presumes a

judge is unbiased and unprejudiced. Garland v. State, 788 N.E.2d 425, 433 (Ind. 2003). A

change of judge is neither automatic nor discretionary, but rather requires the trial judge to

make a legal determination, not a self-analysis, of actual bias or prejudice. Voss, 856 N.E.2d

at 1217. The appropriate standard of review of a trial judge’s decision to deny a motion for

change of judge under Rule 12(B) is whether the judge’s decision is clearly erroneous.

Sturgeon, 719 N.E.2d at 1182. Reversal requires a showing that leaves us with a definite and

firm conviction that a mistake has been made. Id.

       In his affidavit, Lopez averred that Judge Humphrey’s setting of a high bond in his

case coupled with Judge Humphrey’s role as a crime victim in the unrelated Brewington case,

also prosecuted by Negangard, supports a rational inference of bias or prejudice. Lopez

concedes that, given the complicated nature of his case, Judge Humphrey’s setting of a high

bond alone does not support a rational inference of bias. Appellant’s Br. 13. Instead, he

argues that Judge Humphrey’s involvement as a victim in the Brewington case and his

attendance at an appellate oral argument in Brewington on the same day he denied Lopez’s




                                                5
motion to reduce bond supply sufficient additional facts that, when viewed along with the

initial setting of the high bond, show actual bias or prejudice. We disagree.

       Judge Humphrey’s involvement as a victim in the Brewington case, more than a year

before charges were filed against Lopez, does not support a rational inference of bias or

prejudice. Lopez argues that Judge Humphrey and Negangard surely formed some sort of

special relationship because Negangard served as Judge Humphrey’s advocate in the

Brewington case. A prosecutor serves the general public interest as well as advocating for all

crime victims, and there is no indication that Judge Humphrey and Negangard engaged in any

more than the required prosecutor/victim interactions or formed an out-of-the-ordinary

relationship merely because Negangard prosecuted that case. Moreover, the fact that Judge

Humphrey attended appellate oral argument in the Brewington case on the same day in which

he denied Lopez’s motion to reduce bond reveals no rational inference of bias or prejudice in

this case. Judge Humphrey did not attend oral argument to support Negangard or the State,

but rather because he “felt it critically important to show that neither he, nor others involved

in the legal system will be intimidated from carrying out their duties in the administration of

justice and enforcement of laws.” Appellant’s App. at 25. Contrary to Lopez’s arguments,

the above-mentioned facts do not support a rational inference of bias or prejudice.

       In a very convoluted and abstract argument, Lopez also makes much of Negangard’s

charging and subsequent dismissal of charges against 106 additional defendants. As is the

State, we are unsure as to how this reflects on Judge Humphrey’s impartiality, as it was

Negangard, and not Judge Humphrey, who both filed the charges against the numerous


                                               6
defendants and moved for dismissal of many of those charges. Judge Humphrey’s initial act

of issuing arrest warrants based upon probable cause can hardly be viewed as a sign of bias

or prejudice against Lopez.        We disagree with Lopez that Judge Humphrey’s

“acquiesce[nce]” as Negangard charged and later dismissed charges against the multiple

lesser-involved defendants indicates that Judge Humphrey somehow “ceded control” of the

judicial process. Id. at 16. Lopez cites us to no authority, and we are unaware of any, to

indicate that Judge Humphrey had the discretion to do otherwise. Indeed, a trial judge has no

discretion regarding dismissal of charges when the State moves to dismiss. See Ind. Code §

35-34-1-13 (“Upon motion of the prosecuting attorney, the court shall order the dismissal of

the indictment or information”). These were prosecutorial decisions regarding which cases to

pursue, and Judge Humphrey neither facilitated nor impeded the process. We are simply not

persuaded. Lopez has presented no facts to support a rational inference of bias or prejudice,

and therefore we conclude that the trial court’s denial of Lopez’s motion for change of judge

pursuant to Criminal Rule 12(B) was not clearly erroneous.

       Notwithstanding the absence of facts supporting a rational inference of actual bias or

prejudice, Lopez points to the Indiana Code of Judicial Conduct and asserts that Judge

Humphrey had the obligation to recuse himself based upon the appearance of bias or

prejudice. In addition to the Rules of Criminal Procedure, our supreme court has considered

whether the Indiana Code of Judicial Conduct provides independent bases “requiring

disqualification even if the analysis required for determination under Criminal Rule 12(B)

would not require a change of judge.” See Voss, 856 N.E.2d at 1221. Judicial Conduct


                                             7
Canon 2 requires a judge to perform judicial duties “impartially, competently, and

diligently.” Hollinsworth v. State, 928 N.E.2d 201, 202 (Ind. 2010). A judge shall perform

the duties of judicial office “without bias or prejudice.” Ind. Judicial Conduct Rule 2.3(A).

“A judge shall disqualify himself or herself in any proceeding in which the judge’s

impartiality might reasonably be questioned” including circumstances when “the judge has a

personal bias or prejudice concerning a party.” Ind. Judicial Conduct Rule 2.11(A).

       The obligation to disqualify exists notwithstanding a judge’s earnest, subjective belief

that he is fully able to perform judicial duties without bias or prejudice. Voss, 856 N.E.2d at

1220. The mere appearance of bias and partiality may require recusal if an objective person,

knowledgeable of all the circumstances, would have a rational basis for doubting the judge’s

impartiality. Patterson v. State, 926 N.E.2d 90, 94 (Ind. Ct. App. 2010). Upon review of a

judge’s failure to recuse, we will assume that a judge would have complied with the

obligation to recuse had there been any reasonable question concerning impartiality, unless

we discern circumstances which support a contrary conclusion. Bloomington Mag., Inc. v.

Kiang, 961 N.E.2d 61, 64 (Ind. Ct. App. 2012). “A ruling on a motion to recuse rests within

the sound discretion of the trial judge and will be reversed only upon a showing of abuse of

that discretion.” Id. at 63. “An abuse of discretion occurs when the trial court’s decision is

against the logic and effect of the facts and circumstances before it.” Id. at 63-64.

        Lopez argues that Judge Humphrey was required to recuse or disqualify himself

because his impartiality might reasonably be questioned under the circumstances presented.

Again, we disagree with Lopez. We cannot say that Judge Humphrey’s setting of a high


                                              8
bond in this complex case and subsequent denial of a motion to reduce that bond coupled

with his status as crime victim in a wholly unrelated criminal case prosecuted by the same

prosecutor provides any reasonable basis for questioning Judge Humphrey’s impartiality. We

do not believe an objective person, knowledgeable of all the circumstances, would have a

reasonable basis for doubting Judge Humphrey’s impartiality based upon these facts alone.

The general public would not presume the special relationship between Judge Humphrey and

Negangard that Lopez insists can be gleaned from Judge Humphrey’s involvement in the

Brewington case. Essentially, Lopez implies that Judge Humphrey must disqualify himself

from all future cases prosecuted by Negangard merely because Judge Humphrey had the

misfortune of being the victim of a crime in his own county. This is not only an implausible

result, but it also reflects a tortured view of the appearance of impropriety which we do not

share. Lopez has failed to show that Judge Humphrey abused his discretion when he denied

the motion to recuse.6

        Finally, to the extent that Lopez claims that Judge Humphrey’s failure to recuse

himself constitutes a violation of a judicial canon, a claim that a trial judge may have violated

a judicial canon is a claim not properly before this Court. It is the exclusive province of our

Supreme Court to review alleged violations of the Code of Judicial Conduct. IND. CONST.




        6
           Similarly, we find no merit to Lopez’s brief assertion that the due process provisions of the United
States and Indiana Constitutions require recusal in this case. See Caperton v. A.T. Massey Coal Co., Inc., 556
U.S. 868, 876 (2009) (“[A] fair trial in a fair tribunal is a basic requirement of due process.”); Blanche v.
State, 690 N.E.2d 709, 714 (Ind. 1998) (“All defendants in a criminal prosecution have a due process right to
trial before an impartial tribunal.”). Lopez’s argument in this regard is merely a rehashing of his other
arguments and, as stated, the facts presented support neither actual bias nor the appearance of bias.

                                                      9
art. 7, § 4; Cook v. State, 612 N.E.2d 1085, 1087 (Ind. Ct. App. 1993). The judgment of the

trial court is affirmed.

       Affirmed.

BARNES, J., and PYLE, J., concur.




                                            10